CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following registration statements on Form S-3 of our report dated March 28, 2012 (which expresses an unqualified opinion and includes an explanatory paragraph relating to the Company’s change in its method of accounting and reporting for other-than-temporary impairments as required by accounting guidance adopted in 2009), relating to the financial statements and financial statement schedules of Sun Life Assurance Company of Canada (U.S.) appearing in the Annual Report on Form 10-K of Sun Life Assurance Company of Canada (U.S.) for the year ended December 31, 2011. Form S-3 Registration Nos. 333-155716 333-155797 333-156303 333-156304 333-155791 333-155793 333-156308 333-155726 333-155792 333-160605 333-160606 333-160607 333-169558-01 333-169559-01 333-169560-01 333-169561-01 /s/ Deloitte & Touche LLP Boston, Massachusetts March 29, 2012
